Name: Commission Implementing Regulation (EU) NoÃ 63/2014 of 24Ã January 2014 on the issue of licences for importing rice under the tariff quotas opened for the January 2014 subperiod by Implementing Regulation (EU) NoÃ 1273/2011
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  cooperation policy;  tariff policy;  plant product;  trade
 Date Published: nan

 25.1.2014 EN Official Journal of the European Union L 22/35 COMMISSION IMPLEMENTING REGULATION (EU) No 63/2014 of 24 January 2014 on the issue of licences for importing rice under the tariff quotas opened for the January 2014 subperiod by Implementing Regulation (EU) No 1273/2011 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 188 thereof, Having regard to Commission Implementing Regulation (EU) No 1273/2011 of 7 December 2011 opening and providing for the administration of certain tariff quotas for imports of rice and broken rice (2), and in particular the first paragraph of Article 5 thereof, Whereas: (1) Implementing Regulation (EU) No 1273/2011 opened and provided for the administration of certain import tariff quotas for rice and broken rice, broken down by country of origin and split into several subperiods in accordance with Annex I to that Implementing Regulation. (2) January is the first subperiod for the quotas provided for under Article 1(1)(a) to (d) of Implementing Regulation (EU) No 1273/2011. (3) The notifications sent in accordance with point (a) of Article 8 of Implementing Regulation (EU) No 1273/2011 show that, for the quotas with order number 09.4154  09.4112  09.4116  09.4117  09.4118  09.4119  09.4166, the applications lodged in the first 10 working days of January 2014 under Article 4(1) of that Implementing Regulation cover a quantity greater than that available. The extent to which import licences may be issued should therefore be determined by fixing the allocation coefficient to be applied to the quantity requested under the quotas concerned. (4) Those notifications also show that, for the quotas with order number 09.4127  09.4128  09.4148  09.4149  09.4150  09.4152  09.4153, the applications lodged in the first 10 working days of January 2014 under Article 4(1) of Implementing Regulation (EU) No 1273/2011 cover a quantity less than that available. (5) The total quantity available for the following subperiod should also be fixed for the quotas with order number 09.4127  09.4128  09.4148  09.4149  09.4150  09.4152  09.4153  09.4154  09.4112  09.4116  09.4117  09.4118  09.4119  09.4166, in accordance with the first subparagraph of Article 5 of Implementing Regulation (EU) No 1273/2011. (6) In order to ensure sound management of the procedure of issuing import licences, this Regulation should enter into force immediately after its publication, HAS ADOPTED THIS REGULATION: Article 1 1. For import licence applications for rice under the quotas with order number 09.4154  09.4112  09.4116  09.4117  09.4118  09.4119  09.4166 referred to in Implementing Regulation (EU) No 1273/2011 lodged in the first 10 working days of January 2014, licences shall be issued for the quantity requested, multiplied by the allocation coefficient set out in the Annex to this Regulation. 2. The total quantity available for the following subperiod under the quotas with order number 09.4127  09.4128  09.4148  09.4149  09.4150  09.4152  09.4153  09.4154  09.4112  09.4116  09.4117  09.4118  09.4119  09.4166, referred to in Implementing Regulation (EU) No 1273/2011, is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 2014. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 325, 8.12.2011, p. 6. ANNEX Quantities to be allocated for the January 2014 subperiod and quantities available for the following subperiod under Implementing Regulation (EU) No 1273/2011 (a) Quota of wholly milled or semi-milled rice covered by CN code 1006 30 as provided for in Article 1(1)(a) of Implementing Regulation (EU) No 1273/2011: Origin Order number Allocation coefficient for the January 2014 subperiod (%) Total quantity available for April 2014 subperiod (kg) United States 09.4127  (1) 25 095 400 Thailand 09.4128  (1) 11 895 162 Australia 09.4129  (2) 1 019 000 Other origins 09.4130  (2) 1 805 000 (b) Quota of husked rice covered by CN code 1006 20 as provided for in Article 1(1)(b) of Implementing Regulation (EU) No 1273/2011: Origin Order number Allocation coefficient for the January 2014 subperiod (%) Total quantity available for July 2014 subperiod (kg) All countries 09.4148  (3) 1 634 000 (c) Quota of broken rice covered by CN code 1006 40 00 as provided for in Article 1(1)(c) of Implementing Regulation (EU) No 1273/2011: Origin Order number Allocation coefficient for the January 2014 subperiod (%) Total quantity available for July 2014 subperiod (kg) Thailand 09.4149  (4) 52 000 000 Australia 09.4150  (5) 15 716 000 Guyana 09.4152  (4) 11 000 000 United States 09.4153  (5) 8 767 200 Other origins 09.4154 24,489795 % 6 000 002 (d) Quota of wholly milled or semi-milled rice covered by CN code 1006 30 as provided for in Article 1(1)(d) of Implementing Regulation (EU) No 1273/2011: Origin Order number Allocation coefficient for the January 2014 subperiod (%) Total quantity available for July 2014 subperiod (kg) Thailand 09.4112 0,979695 % 0 United States 09.4116 29,250367 % 0 India 09.4117 0,841380 % 0 Pakistan 09.4118 0,823123 % 0 Other origins 09.4119 0,834416 % 0 All countries 09.4166 0,781909 % 17 011 011 (1) Applications cover quantities less than or equal to the quantities available: all applications are therefore acceptable. (2) No quantity available for this subperiod. (3) No allocation coefficient applied for this subperiod: no licence applications were notified to the Commission. (4) No allocation coefficient applied for this subperiod: no licence applications were notified to the Commission. (5) Applications cover quantities less than or equal to the quantities available: all applications are therefore acceptable.